           Case 4:18-cv-07391-HSG Document 60 Filed 02/05/21 Page 1 of 4


 1 DAVID R. SIDRAN (SBN 121063)
   THOMAS M. CROWELL (SBN 172799)
 2 SIDRAN LAW CORP
   2010 Crow Canyon Place, Suite 100
 3 San Ramon, CA 94583
   Tel: (925) 529-1350
 4 Fax: (925) 529-1350

 5 Attorneys for Defendant,
   DAWNMARIE DELUCCHI
 6

 7                                 UNITED STATES DISTRICT COURT

 8                              NORTHERN DISTRICT OF CALIFORNIA

 9                                         OAKLAND DIVISION

10    GREG BANKS, individually and as                    )   Case No.: 4:18-cv-07391-HSG
      successor-in-interest of the ESTATE OF             )
11    NATHAN BANKS, and ALEXIS AVALOS,                   )
      individually and as successor-in-interest of the   )   ANSWER TO FIRST AMENDED
12    ESTATE OF NATHAN BANKS.                            )   COMPLAINT
                                                         )
13                          Plaintiffs,                  )
                                                         )
14    v.                                                 )
                                                         )   Complaint Filed: December 7, 2018
15    MICHAEL MORTIMER; RYAN WHITE;                      )   Trial Date: TBD
      CITY OF ANTIOCH; DAWNMARIE                         )
16    DELUCCHI; and DOES 1-15                            )
                                                         )
17                          Defendants.                  )
                                                         /
18

19            COMES NOW Defendant DAWNMARIE DELUCCHI (herein “Defendant”), by and

20 through her attorneys, SIDRAN LAW CORP, and in answer to the First Amended Complaint,

21 admit, deny, and allege as follows:

22            Defendant admits the contents of paragraphs 1-157 of the First Amended Complaint with

23 the exception of paragraph 34.

24            As for paragraph 34, Defendant denies that she was notified of the lawsuit before it was

25 filed or that she was invited to join the lawsuit as a plaintiff. Defendant admits the balance of the

26 contents of paragraph 34 and consents to being realigned as a party plaintiff to this lawsuit rather

27 than as a nominal defendant.

28

                                                   -1-
     Case No.: 4:18-cv-07391-HSG: ANSWER TO FIRST AMENDED COMPLAINT
        Case 4:18-cv-07391-HSG Document 60 Filed 02/05/21 Page 2 of 4


 1         WHEREFORE, Defendant DAWNMARIE DELUCCHI requests entry of judgment in her

 2 favor as against Defendants MICHAEL MORTIMER, RYAN WHITE, CITY OF ANTIOCH, and

 3 DOES 1-15 inclusive, as follows

 4         A. For compensatory damages in an amount to be shown according to proof at trial in the

 5             form of wrongful death damages under federal and state law.

 6         B. For punitive damages against individual defendants in an amount to be proven at trial.

 7         C. For statutory damages.

 8         D. For interest.

 9         E. For reasonable attorney’s fees, including litigation expenses.

10         F. For costs of suit, and;

11         G. For such further relief as this Court may deem just and proper.

12

13 DATED: February 5, 2021

14                                                    SIDRAN LAW CORP

15

16
                                                By: _______________________________________
17                                                  DAVID R. SIDRAN
                                                    THOMAS M. CROWELL
18                                                  Attorneys for Defendant
                                                    DAWNMARIE DELUCCHI
19

20

21

22

23

24

25

26

27

28

                                                   -2-
     Case No.: 4:18-cv-07391-HSG: ANSWER TO FIRST AMENDED COMPLAINT
        Case 4:18-cv-07391-HSG Document 60 Filed 02/05/21 Page 3 of 4


 1                                       PROOF OF SERVICE

 2                                     Banks v. Mortimer, et al.
                          United States District Court Case No.: 4:18-cv-07391
 3

 4         I, the undersigned, am employed in the County of Contra Costa, State of California. I am

 5 over the age of 18 and not a party to the within action; my business address is Sidran Law Corp

 6 2010 Crow Canyon Place, suite 100 San Ramon, CA 94583

 7
           On February 5, 2021, I served the within:
 8
                           ANSWER TO FIRST AMENDED COMPLAINT
 9
            BY MAIL: By placing a true copy thereof enclosed in a sealed envelope with postage
10          thereon fully prepaid in the United States mail at San Ramon, California, to the person(s)
            at the address(es) as set forth below.
11
            BY PERSONAL SERVICE: By having a true copy thereof personally delivered to the
12          person(s) at the address(es) as set forth below.
            BY FACSIMILE: By sending a copy from facsimile number (925) 529-1350 to the
13          person(s) at the facsimile number(s) as set forth below.
            BY OVERNIGHT DELIVERY: By placing a true copy thereof enclosed in a sealed
14          envelope, to be delivered by guaranteed overnight delivery with Federal Express, to the
15          person(s) at the address(es) as set forth below.
       X    BY ELECTRONIC MAIL (E-MAIL): Via CM/ECF
16

17                                      PLEASE SEE SERVICE LIST
18
          I declare under penalty of perjury under the laws of the State of California that the
19 foregoing is true and correct, and that this declaration was executed on February 5, 2021, in San
   Lorenzo, California.
20

21
                                                                     Kharyl Mithkeaw
22

23

24

25

26

27

28

                                                   -3-
     Case No.: 4:18-cv-07391-HSG: ANSWER TO FIRST AMENDED COMPLAINT
        Case 4:18-cv-07391-HSG Document 60 Filed 02/05/21 Page 4 of 4


 1                                        SERVICE LIST

 2                                    Banks v. Mortimer, et al.
                         United States District Court Case No.: 4:18-cv-07391
 3

 4
           ATTORNEYS FOR PLAINTIFF                       ATTORNEYS FOR DEFENDANT
 5        Gregory A. Banks and Alexis Avalos                 Michael Mortimer – Officer
                                                                   City of Antioch
 6    Elinor Leary                                 Noah G. Blechman
      Daniel Scoot Boord                           Cameren Neill Ripoli
 7    The Veen Firm, P.C.                          McNamara, Ney, Beatty, Slattery, Borges &
      20 Haight Street                             Ambacher LLP
 8    San Francisco, CA 94102                      3480 Buskirk Avenue, Suite 250
      (415) 673-4800                               Pleasant Hill, CA 94523
 9    Fax: (415) 771-5845                          (925) 939-5330
      e.leary@veenfirm.com                         Fax: (925) 939-0203
10
      d.boord@veenfirm.com                         noah.blechman@mcnamaralaw.com
11                                                 cameren.ripoli@mcnamaralaw.com

12        ATTORNEYS FOR DEFENDANT
            David O. Livingston – coroner
13           Barry Grove – Deputy Atty
14
      D. Cameron Baker
15    Sharon Louise Anderson
      Office of the County Counsel
16    County of Contra Costa
      1025 Escobar Street, 3rd Floor
17    Martinez, CA 94553
      925-655-2280
18    Fax: 925-655-2266
      cameron.baker@cc.cccounty.us
19    Sharon.Anderson@cc.cccounty.us

20

21

22

23

24

25

26

27

28

                                                   -4-
     Case No.: 4:18-cv-07391-HSG: ANSWER TO FIRST AMENDED COMPLAINT
